Title: Gideon Granger to Thomas Jefferson, 8 January 1812
From: Granger, Gideon
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     General Post Office 
                     January 8. 1812
          I have just received yours of the 30th. Ult: and given instructions to the Postmaster of the City if any Such bundles arrive for the future, to detain them and notify me, and you may be assured I shall keep them Carefully as well as apprise you of their being in my
			 possession. 
		  
          With great esteem and Respect
                  Gidn Granger
        